               IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

RAYMOND A. PROFIT,

      Plaintiff,

v.                                         Case No. 1:19cv129-MW/GRJ

DAVID RABON, et al.,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 42. Upon consideration, no objection having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. Plaintiff’s Motion for Judgment on the Pleadings, ECF No. 41, is DENIED

as premature. This case is remanded to the Magistrate Judge for further

proceedings.

     SO ORDERED on April 2, 2020.


                                     s/ MARK E. WALKER
                                     Chief United States District Judge
